Citation Nr: 0944643	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946, and from January 1951 to August 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Veteran's appeal initially also included the appeal of 
the RO's denial of the Veteran's claim for an increased 
rating for his service-connected acquired psychiatric 
disability to include depression (also claimed as 
posttraumatic stress disorder (PTSD)), currently rated as 50 
percent disabling.  In direct response to a supplemental 
statement of the case (SSOC) issued by the RO in April 2009, 
in a written statement dated in June 2009, the Veteran stated 
that the decision of the SSOC satisfied his appeal as to that 
claim.  The appeal of that claim having been explicitly 
withdrawn, it is not before the Board.  38  C.F.R. § 20.204 
(2009).  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).  


FINDING OF FACT

The veteran's service-connected disabilities do not combine 
to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been not been met.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2007.  Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and five SSOCs 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claim.  Having determined that the Veteran had been found by 
Social Security Administration (SSA) to be disabled, SSA 
records were requested from that agency.  In correspondence 
dated in December 2007, SSA responded that the requested SSA 
medical records had been destroyed.  VA has no duty to inform 
or assist that was unmet. 

II.  Background

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  He presently is service 
connected for three disabilities:  depression, bilateral 
hearing loss, and tinnitus.  

The record also shows that the Veteran has been diagnosed 
with/treated for many other complaints/disabilities, 
including hemorrhoids and poor sphincter control; history of 
diverticular disease; chronic obstructive pulmonary disease; 
hypertension; chronic pain syndrome; chronic anemia; 
sciatica; torticollis; shoulder strain; chronic low back pain 
status-post lumbar disc surgery described in a March 2006 
treatment record as severe and very debilitating; 
degenerative disc disease, osteoporosis and osteoarthritis of 
the lumbar spine; osteoarthritis of the hips; insomnia; 
diabetes; neuropathy; benign tremor; and peptic ulcer 
disease.  

Also of record are several statements from acquaintances 
describing their observations of the Veteran and his 
difficulties with, e.g., hearing.  There is no evidence that 
any of these acquaintances is qualified to assess the 
Veteran's employability.  

Of record are several opinions regarding the Veteran's 
service-connected disabilities, including some that address 
his employability; some support the Veteran's TDIU claim, 
some do not.  

A March 2003 assessment made at a VA Vet Center noted that 
the Veteran has been diagnosed with torticollis in 1972, and 
has been disabled due to it since 1976.  Numerous notes from 
the Vet Center document individual and group (WWII) therapy 
sessions from March 2003 to January 2008.  Those sessions 
routinely reported that the Veteran was well-groomed, calm, 
stable, alert, and oriented.  Most individual session reports 
show that there were no suicidal or homicidal ideations, and 
that the Veteran's mental status was within normal limits, 
although a few individual session reports in late 2004 and 
early 2005 discussed suicidal ideation expressed by the 
Veteran.  The sessions typically discussed members' concerns 
with depression, health issues, financial issues, loneliness 
(the Veteran never married), anger issues, and mortality, as 
well as some other personal issues.  Work and unemployment 
were never discussed at any of the individual or group 
sessions except in a May 2003 entry that noted that the 
Veteran was depressed due to loneliness (since his recent 
move to the area) and no work identity, and in the last entry 
in January 2008 when it was noted that a letter would be 
written in support of his request for rating 
increase/unemployability which would also ease financial 
worry.  

A January 2004 evaluation of the Veteran in connection with 
his original claim for service connection for PTSD, written 
by D.M., M.D., noted that he had been seeing the Veteran for 
18 years, and diagnosed the Veteran with depressive disorder 
not otherwise specified (NOS), secondary to his WWII flying 
experiences.  In his discussion, Dr. M. noted that some 
symptoms attributed to PTSD by clinicians at a VA treatment 
center are part of "an elderly man with depression."  

The report of a May 2004 VA mental disorders mental status 
examination did not specifically discuss employability, but 
found that the Veteran showed no impairment of thought 
process or communication; he had no delusions or 
hallucinations.  There was no inappropriate behavior noted, 
and he reported no suicidal or homicidal thoughts.  The 
Veteran demonstrated an ability to maintain his personal 
hygiene, and was alert and fully oriented, with no memory 
loss or impairment.  His rate and flow of speech were normal, 
and there was no evidence of panic attacks.  

An October 2004 VA mental disorders examination report 
provided an opinion as to the Veteran's employability based 
on a review of the Veteran's treatment records.  The examiner 
noted that review of the records showed that the Veteran is 
retired, and that there is nothing in the record to suggest 
that he has attempted to work or made any efforts to find 
work.  The examiner concluded that the evidence of record 
shows that the Veteran is depressed, but that there is no 
evidence to suggest, that if the Veteran was motivated, that 
he would not have the ability to obtain and retain 
employment.  The examiner also noted that, based on the 
Veteran's age and the fact that he has stated that he is 
retired, it would be difficult for him to obtain a job 
because his motivation is very low.   

A letter from N.K., M.D., a VA PTSD staff clinician, dated in 
May 2005, opined that the Veteran was totally and permanently 
unemployable by reason of his depression and hearing loss.  
Dr. K. cited the Veteran's difficulty in hearing, but did not 
explain why or how his service-connected depression precluded 
employment.  A brief note from a private physician, G. L., 
M.D., dated in March 2006, noted that he had been treating 
the Veteran for several years, and noted that he suffers from 
PTSD and depression, and that he has severe chronic back pain 
that contributes to his depression.  

Of record is a form completed by the Veteran's last employer 
noting that the Veteran had retired from part-time work 
performing clerical duties in May 2002.  

Also of record is a very detailed October 2006 VA 
neuropsychiatric consultation report that is more than eight 
pages long.  The examiner noted that the Veteran was dressed 
casually and was appropriately groomed.  The examiner noted 
that the Veteran was wearing a hearing aid in the right ear 
only, but that his hearing was adequate for testing.  The 
Veteran reported that his mood lately was "happy."  His 
interpersonal style was pleasant, and his affect was 
consistent with his reported mood.  

The Veteran appeared somewhat anxious, and during testing he 
was observably overwhelmed by a few tasks.  The Veteran 
denied suicidal and homicidal ideations, as well as auditory 
and visual hallucinations.  Speech was normal in rate, 
volume, and prosody, though the Veteran experienced some word 
finding difficulties.  Despite a self-reported fatigue and 
observable anxiety, the Veteran's effort, attention, and 
concentration appeared adequate.  General cognitive 
functioning was determined by testing to be within the high 
average range.  Auditory attention was within the average 
range for his age.  Spontaneous speech was fluent and 
contained normal grammatical structure, albeit with 
occasional word-finding problems.  Memory testing revealed a 
result that was within the low average range for his age.  
Story memory, on the other hand, was within the superior 
range for his age.  Generally, additional test results in 
other areas showed the Veteran functioned within the normal 
range for his age group.  Some results were within the low 
average range, while others were within the high average 
range; he was within the very superior range for delayed 
memory for logical stories.  

The examiner summarized that the Veteran's test results 
revealed that he does not meet the criteria for dementia, but 
meets the criteria for cognitive disorder, not otherwise 
specified (NOS), mild, with deficits largely limited to 
executive functions.  It was recommended that it may be 
helpful in talking to the Veteran to limit the complexity and 
length of what is said, and that he only attempt one task at 
a time, with extra time allowed for completion. 

A June 2007 treatment report related to the Veteran's anemia 
reported under the topic "psychiatric" that there were no 
abnormalities in mood, affect, or behavior.  

A January 2008 letter from one of the Veteran's readjustment 
counselors supports the Veteran's claim.  (The Board notes 
here that there is a professional disagreement between the 
group providing therapy, which holds that the Veteran suffers 
from PTSD, and the official VA diagnosis provided by VA 
examining physicians, which is depressive disorder, NOS.)  In 
any event, the Veteran's counselor opined that the Veteran's 
PTSD symptoms have increased to the point that his 
relationships, occupational outlook, and emotional health are 
unmanageable, and that his disability award should be 
increased to 100 percent.  

Three months later, in April 2008, the Veteran was afforded a 
VA PTSD examination that resulted in a diagnosis of 
depressive disorder, NOS, but did not diagnose PTSD.  This 
examiner found the Veteran to be clean, neatly groomed and 
appropriately dressed.  Psychomotor activity and speech were 
termed unremarkable.  The Veteran was cooperative and 
attentive, with appropriate affect and good mood.  Attention 
was intact, and the Veteran was oriented as to time, person, 
and place.  Thought process and content were both 
unremarkable.  The Veteran interpreted proverbs 
appropriately.  There was no obsessive/ritualistic behavior, 
no panic attacks, and the Veteran's impulse control was 
described as good.  There were no reported episodes of 
violence.  The Veteran exhibited good hygiene, and reported 
no problems with activities of daily living.  The examiner 
described the Veteran as cooperative, forthcoming, and not 
distressed.  

The Veteran's remote memory was normal, with recent memory 
mildly impaired consistent with his age.  The Veteran 
reported that he was capable of managing his financial 
affairs, and that he does this well.  As to the issue of 
employability, this examiner noted that it was his opinion 
that, should he be able find an employer who would hire an 
82-year old man, the Veteran's depression is not bad enough 
to lead to complete unemployability.  The examiner opined 
that the Veteran would be able to handle a part-time job, 
such as a greeter at Wal-Mart.  He summarized that the 
Veteran is a social, independent 82-year old man, and that he 
does not find him completely unemployable due to service-
connected depression.  

In an October 2008 letter from private physician G.L., M.D., 
who had treated the Veteran for at least eight years, he 
noted that the Veteran had visited him for the purpose of 
obtaining documentation as to unemployability.  Dr. L. stated 
that the Veteran is clearly not employable because of his 
multiple medical problems.   

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2009.  Discussing the April 
2008 VA examination report summarized above, the Veteran 
stated that, while he keeps telling people that he is unable 
to work, he is told by some that he probably could work.  
Recalling the April 2008 examiner's opinion that he could 
perform work such as a greeter at a Wal-Mart, the Veteran 
stated that he told them "not on your life."  He said he 
told them that he is a Veteran of WWII, and that he would 
consider such work an insult to his integrity.   

III.  Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  Here, the Veteran is not service connected 
for any disability that is rated as being 100 percent 
disabling.  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2009) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran currently is service connected for three 
disabilities:  PTSD, rated as being 50 percent disabling; 
bilateral hearing loss, rated as being 40 percent disabling; 
and tinnitus, rated as being 10 percent disabling.  While 
those disabilities numerically add up to 100 percent, VA 
regulations require that multiple disabilities be assessed in 
combination through the use of a Combined Ratings Table.  
38 C.F.R. § 4.25.  Utilizing the Combined Ratings Table, the 
combined level of the veteran's multiple disabilities is 
determined to be 70 percent.  Id.  Thus, the Veteran does 
meet that part of the requirement for award of TDIU that he 
be rated at 70 percent for two or more service-connected 
disabilities and at least one disability be rated at least at 
40 percent.  Eligibility for award of TDIU therefore hinges 
on whether or not the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of the service-
connected disability.  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment or whether he wants to find employment.  Van 
Hoose, supra.  Moreover, as already noted, an inability to 
work due to non-service-connected disabilities or age may not 
be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disabilities, and employment and 
educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.  

First, the undisputed evidence of record shows that the 
Veteran stopped working due to retirement, not due to any of 
his service-connected disabilities.  There is no evidence 
that the Veteran has attempted to find work since he retired.  
Moreover, much of the medical evidence describes the Veteran 
as being depressed but otherwise being high-functioning, able 
to maintain social contacts with others, without impairment 
to thought process or communication, typically without 
suicidal and homicidal ideations, or delusions or 
hallucinations, and without inappropriate behavior.  He has 
typically been described by examiners as being able to 
maintain his personal hygiene, and as being alert and fully 
oriented, with no memory loss or impairment, and with normal 
speech.  There has been no report of panic attacks.  

As noted, an October 2004 VA mental disorders examiner 
determined that that there was nothing in the record to 
suggest that the Veteran has attempted to work or made any 
efforts to try to work.  The examiner's conclusion was that, 
while the Veteran is depressed, there is no evidence to 
suggest, that if the Veteran was motivated, that he would not 
have the ability to obtain and retain employment.  The 
examiner also noted that, based on the Veteran's age and the 
fact that he has stated that he is retired, it would be 
difficult for him to obtain a job because his motivation is 
very low.  

Also discussed above, the detailed October 2006 VA 
neuropsychiatric consultation report shows that the Veteran 
was wearing a hearing aid in the right ear only, but that his 
hearing was adequate for testing.  This examiner also 
reported that the Veteran's effort, attention, and 
concentration appeared to be adequate despite self-reported 
fatigue and observable anxiety.  That evaluator diagnosed a 
mild cognitive disorder with deficits largely limited to 
executive functions, and recommended that it may be helpful 
in talking to the Veteran to limit the complexity and length 
of what is said, and that he only attempt one task at a time, 
with extra time allowed for completion, suggesting that, with 
these limited accommodations, the Veteran could function 
adequately in a work or social environment.  

Additionally, the Board notes that the April 2008 VA 
examination report that diagnosed the Veteran's depressive 
disorder, NOS, reported findings that were unremarkable, 
except that his recent memory was mildly impaired consistent 
with his age.  As to the issue of employability, this 
examiner noted that it was his opinion that, should he be 
able find an employer who would hire an 82-year old man, the 
Veteran's depression is not bad enough to lead to 
unemployability.  The examiner opined that the Veteran would 
be able to handle a part-time job, such as a greeter at Wal-
Mart.  He summarized that the Veteran is a social, 
independent 82-year-old man, and that he did not find him 
completely unemployable due to service-connected depression.  
(As noted, the Board may not consider the Veteran's age in 
assessing his employability.  38 C.F.R. § 4.19.)  

Finally, in the Veteran's testimony at his hearing, the 
Veteran did not testify that it was impossible for him to 
work, but did testify that he would not take a job such as 
one suggested by a VA examiner because he would consider such 
work an insult.  

Turning to the potentially "positive evidence," the Board 
finds that, for the following reasons, none of it, 
individually or collectively, outweighs the evidence 
indicating that the Veteran is not unemployable.  

First, addressing the letter from Dr. K., the VA PTSD staff 
clinician who opined that the Veteran was totally and 
permanently unemployable by reason of his depression and 
hearing loss, the Board finds that this conclusion is flawed 
for at least two reasons.  First, other than noting that the 
Veteran has hearing difficulties that requires others to 
repeat what they have said,  Dr. K. has not provided any 
rationale for his opinion that the Veteran is totally and 
permanently unemployable due to his service-connected 
depression and hearing loss.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 125 (2007) (a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion).  

Secondly, the record suggests that Dr. K. is well aware of 
the Veteran's VA treatment history, including the individual 
and group therapy sessions at the Vet Center.  As noted in 
the background discussion, there is nothing in the reports of 
those sessions related to employability, and no indication 
that the Veteran's depression has been expressed in terms 
other than those discussed in those clinical notes.  As 
noted, those notes generally focused on the Veteran's 
depression as it relates to his medical problems, his 
concerns over aging and mortality, loneliness/lack of a 
relationship (the record shows that he never married), and 
anger with VA for denying claims.  In short, the Board can 
find no reasonable explanation for Dr. K.'s opinion, and 
therefore finds that that opinion is not persuasive.  

Next, in January 2008, one of the Veteran's readjustment 
counselors opined that the Veteran's PTSD symptoms have 
increased to the point that his relationships, occupational 
outlook, and emotional health are unmanageable, and that his 
disability award should be increased to 100 percent.  As 
noted previously, the evidence of record simply does not 
support that conclusion.  Nowhere in the therapy sessions or 
in the examination reports is there objective evidence of 
unemployability.  To be sure, the evidence shows that the 
Veteran suffers from the depression and hearing loss for 
which he is service connected, but the depression has 
manifested itself in areas not related to employability, and 
there is no objective evidence that the Veteran hearing loss 
renders him unable to work.  As to the comment that the 
Veteran's relationships and emotional health are 
unmanageable, the evidence does not support those specific 
conclusions.  The evidence shows that the Veteran is active 
in several groups, including AA, the WWII therapy group, and 
college level art classes, all of this despite his service-
connected disabilities.  

Finally, the Board finds that the October 2008 opinion from 
private physician G.L., M.D., that the Veteran is clearly not 
employable because of his multiple medical problems, is not 
helpful.  This is so because, Dr. L. determined that the 
Veteran is not employable "because of his multiple medical 
problems," and not just because of his service-connected 
disabilities.  As noted above, the Veteran has had a great 
deal of other medical problems other than his three service-
connected disabilities, some of which have been debilitating.  
Because Dr. L.'s opinion did not specify that it was based 
solely on the Veteran's service-connected disabilities, that 
opinion cannot be relied on.  As noted above, VA regulations 
provide that individual unemployability must be determined 
without regard to any non-service-connected disabilities.  
38 C.F.R. § 3.341(a).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


